           Case 1:17-vv-01296-UNJ Document 40 Filed 10/23/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1296V
                                     Filed: August 15, 2018
                                         UNPUBLISHED


    JOAN M DOUGLASS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Glen Howard Sturtevant, Jr., Rawls Law Group Richmond, VA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On September 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of a tetanus diphtheria acellular pertussis
(“Tdap”) vaccine she received in her left upper arm on January 1, 2016. Petition at 1-2.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 6, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On August 14, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $110,000.00
(including unreimbursable expenses totaling $9,533.25, with the remainder representing
an award for actual and projected pain, suffering, and emotional distress). Proffer at 1.
In the Proffer, respondent represented that petitioner agrees with the proffered award.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-01296-UNJ Document 40 Filed 10/23/18 Page 2 of 4



Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $110,000.00 (including unreimbursable
expenses totaling $9,533.25, with the remainder representing an award for actual
and projected pain, suffering, and emotional distress) in the form of a check
payable to petitioner, Joan M Douglass. This amount represents compensation for
all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
          Case 1:17-vv-01296-UNJ Document 40 Filed 10/23/18 Page 3 of 4



                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


JOAN M. DOUGLASS,

                       Petitioner,

v.                                                    No. 17-1296V
                                                      Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 5, 2018, respondent filed his Rule 4(c) Report, in which he recommended that

the Court find petitioner entitled to compensation, and on June 6, 2018, the Court entered its

Ruling on Entitlement, finding petitioner entitled to compensation. Respondent now proffers

that petitioner receive an award of a lump sum of $110,000.00 (including unreimbursable

expenses totaling $9,533.25, with the remainder representing an award for actual and projected

pain, suffering, and emotional distress) in the form of a check payable to petitioner. This amount

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled.1

       Petitioner agrees with the proffered award of $110,000.00.2




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
         Case 1:17-vv-01296-UNJ Document 40 Filed 10/23/18 Page 4 of 4



                                           Respectfully submitted,

                                           CHAD A. READLER
                                           Acting Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/ RYAN D. PYLES
                                           RYAN D. PYLES
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, DC 20044-0146
                                           Tel: (202) 616-9847

Dated: August 14, 2018




                                       2
